         Case 1:18-sw-06265-GPG Document 1 Filed 11/19/18 USDC Colorado Page 1 of 3
AO 106 (Rev. 01/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District
                                                       __________     of Colorado
                                                                   District of __________

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )        Case No.      18-sw-6265-GPG
Grey single family residence at 5923 County Road                       )
   233, Silt, Colorado, to include any garages,                        )
    outbuildings and vehicles (Attachment A)                           )

                                             APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the                         District of              Colorado             (identify the person or describe property to
be searched and give its location): Grey single family residence at 5923 County Road 233, Silt, Colorado, to include any
                                      garages, outbuildings and vehicles
                                      Attachment A

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):   Attachment B



          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ✔ evidence of a crime;
                 u
                 ✔ contraband, fruits of crime, or other items illegally possessed;
                 u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 ✔ a person to be arrested or a person who is unlawfully restrained.
                 u

          The search is related to a violation of             18    U.S.C. §     922(g)(1)    , and the application is based on these
facts: See Attached



           ✔ Continued on the attached sheet.
           u
           u Delayed notice of      days (give exact ending date if more than 30 days:                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                               S/ Alison Yates
                                                                                             Applicant’s signature

                                                                                     Alison Yates, Special Agent DEA
                                                                                             Printed name and title
       signed and attested to by reliable electronic means.
      -----------------------------------------
Sworn to before me and signed in my presence.


Date:
            11/19/2018
                                                                                               Judge’s signature

City and state: Grand Junction, CO                                             Gordon P. Gallagher, USMJ
                                                                                             Printed name and title
Case 1:18-sw-06265-GPG Document 1 Filed 11/19/18 USDC Colorado Page 2 of 3




                    ATTACHMENT A PROPERTY TO BE SEARCHED
5923 County Road 233, Silt, Colorado. The legal description is Section: 35 Township: 5 Range:
92 NWNWSE, Antlers Orchard TR 36. To include any garages, outbuilding and vehicles
located on the property.
Below is a photograph of 5923 County Road 233, Silt, Colorado that was taken from the internet:
Case 1:18-sw-06265-GPG Document 1 Filed 11/19/18 USDC Colorado Page 3 of 3




                                      ATTACHMENT B

The Court, finding reasonable necessity for seizure pursuant to a search warrant, authorizes the
seizure of the following items:
1. Controlled substances including, but not limited to, methamphetamine, cocaine, marijuana,
    and heroin.
2. Any vessels or other implements used in connection with the production, packaging,
    weighing, storage, transport, or distribution of such controlled substances.
3. Any substance used to mix into controlled substances in order to create a larger volume. Such
    substances are commonly referred to as “cut.”
4. Books, records, receipts, notes, ledgers and other papers relating to the production,
    transportation, ordering, purchase, or distribution of controlled substances.
5. Books, records, invoices, receipts, records of real estate transactions, bank statements, and
    related records, certificates of deposits, passbooks, money drafts, letters of credit, money
    orders, bank drafts, cashier’s checks, bank checks, correspondence, safe deposit keys, money
    wrappers, and other items evidencing the obtaining, secreting, transfer, and/or concealment
    of assets and the obtaining, secreting, transfer, concealment and/or expenditure of money.
6. Cellular telephone(s) and/or portable telephones, pagers, computers, other electronic devices
    and any stored electronic communications contained therein.
7. Address and/or telephone books (written or typed as opposed to printed commercially),
    indices and any papers reflecting names, addresses, telephone numbers, pager numbers, fax
    numbers, and/or telex numbers of co-conspirators, sources of supply, customers, financial
    institutions, and other individuals or businesses with whom a financial relationship exists.
8. United States currency, precious metals, jewelry and financial instruments, including
    mortgage notes, stocks, and/or bonds representing drug proceeds.
9. Photographs and digital images, including still photos, negatives, videotapes, films,
    undeveloped film and the contents therein, slides, in particular, photographs of co-
    conspirators, of assets and/or controlled substances.
10. Documents or other articles of personal property tending to indicate the ownership of and/or
    control over the target locations including, but not limited to, purchase or lease agreements,
    keys, and mail envelopes.
11. Weapons, firearms, and items used in conjunction with weapons or firearms, including
    magazines, ammunition and means of carrying or concealment, and records or receipts
    pertaining to weapons, firearms and ammunition.
